Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on March 28, 2022, the examiner acknowledges the following: 
3.	Claims 1 – 5, 7, 10 – 14, 16, 17 and 19 were amended. 
4.	A terminal disclaimer was filed and approved on 03/28/2022. Therefore, the previous Rejections under Double Patent for claims 1, 2, 5 – 15 and 20 are withdrawn by the Examiner. 
5.	Claims 2, 5, 9, 10 and 15 were amended. Claims 9 and 10 depend on claim 6, which depends on claim 5 that was amended and claim 15 depends on claim 5, which was amended. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn by the Examiner.
6.	 Currently, claims 1 – 20 are pending and they are being considered for examination. 

Information Disclosure Statement
7.	The two IDS documents filed on 12/31/2021 and 02/03/2022 are acknowledged.

Response to Arguments
8.	Applicant's arguments filed March 28, 2022, have been fully considered but they are not persuasive. On pages 8 – 9, Applicant argues that Oike does not teach each and every feature on claims 1 and 16. The Examiner completely disagrees. Claim was amended and it is broader even though Applicant says it was amended to clarify the difference towards Oike. Whatever is disclosed in claim 1  that is a basic circuit for a CMOS pixel array; however, if every pixel has to have a particular power supply that only applies voltage signals to that particular pixel that would compose a huge circuitry when including all pixels in an array of pixels and that would represent something which is useless for any camera or the nowadays world of electronics, that requires everything to be reduced for, for example to fit inside a mobile phone, wherein the required space is well reduced. 
As for claims 1 and 16, Oike teaches a CMOS image sensor (See Fig 1) with a pixel array 11 with pixels 20; a vertical scanning circuit 12; a voltage control circuit 13; a voltage supply circuit 14; a timing generator circuit 16; a horizontal canning circuit 17 and a column selection circuit18 (See [0061])  and wherein as seen in Fig 1, in the matrix arrangement of pixels 20 in the pixel array area 11, a vertical signal line 111 is arranged at each column and a drive control line, as for example a transfer control line 112, a reset control line 113, a selection control line 114 are arranged at each row. Further a reset line 115 supplying the reset voltage Vrst at each unit pixel 20 (See [0062]). More particularly, for an image sensor (Fig 1, 10) comprising: 
a plurality of pixels (Fig 1, array area 11 includes a plurality of pixels; [0061]); each of the pixels  include (i) a photoconversion unit (See Fig 1, wherein the array  10 includes a plurality of pixels 20 and each pixel includes a  photodiode/photoconversion unit PD21 (See Oike [0064; 0072] that photoelectrically converts light to generate a charge; (ii) an accumulation unit that accumulates the charge generated by the photoelectric conversion unit (Fig 1, floating diffusion FD 26 (See [0066; 0072]), (iii) a transfer unit that transfers the charge generated by the photoelectric conversion unit to the accumulation unit(See Fig 1, transfer transistor 22 transfers charges generated by PD 21 into the floating diffusion 26; [0065]), and a supply unit that supplies the transfer unit with a signal to control the transfer unit (Fig 1, the supply voltage control 13 controls voltage supplied to a gate electrode of the transfer transistor 22, in the unit pixel 20 and it is understood as the supply voltage that supplies signals to help the transfer transistor to transfer charges form PD 21 into FD 26; [0073]); the supply unit is provided to correspond to each of the pixels (Fig 1, the control voltage circuit that includes a supply addresses each of the pixels as seen in Fig 1; [0080]).
As discussed in detail above, claims 1 and 16 are not allowable as based in the Oike reference and Oike and the other art used to reject each of the claims, previously rejected will be used in whatever they still apply. See rejections below.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding Claims 2 and 3:
Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was/was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “ …  the supply unit of a first group of pixels and the supply unit of a second group of the pixels”; however the aforementioned limitations do not exist in the specification filed on 04/22/2021.
Claim 3 presents exactly the same limitations as in claim 2 and which are not disclosed in the specification filed for the instant application on 04/22/2021.
Therefore, claims 2 and 3 are rejected under 35 U.S.C. 112(a) as lacking the invention itself as the inventor is not clear about what he/she intends to claim/disclose as his/her invention. This claim language also will result in a 35 U.S.C. 112(b) problem since the limitations as claimed would result in lack of antecedent of the claimed element and it does not a user to make use of it.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 2 and 3:
Claims 2 and 3 are rejected under 35 U.S.C. 112(b), second paragraph because it recites elements such as “…the supply unit of a first group of pixels and the supply unit of a second group of the pixels””. The claim language is not clear and confusing as it is. It is not clear how the pixels are divided into any sort of group or what each of first or second group of pixels are intended for or what are they doing in the pixel array. The language is confusing, misleading, and not pointing out what the inventors see as their invention.
	Therefore, claims 2 and 3 are rejected under 35 U.S.C. 112(b) for the confusing and misleading claim language. 
Appropriate correction is needed.

Regarding Claim16:
	Claim 16 is rejected under 35 U.S.C. 112(b), second paragraph because it recites “a supply unit that supplies the transfer unit with…”. There is no “transfer unit” on claim 16 before this point; therefore, there is no antecedent basis for such limitation. Appropriate correction is needed.


Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Yusuke Oike et al., US 2007/0096238 A1, hereinafter Oike” (Art cited on the IDS).

Regarding Claims 1 and 16:
Oike teaches a CMOS image sensor (See Fig 1) with a pixel array 11 with pixels 20; a vertical scanning circuit 12; a voltage control circuit 13; a voltage supply circuit 14; a timing generator circuit 16; a horizontal canning circuit 17 and a column selection circuit18 (See [0061])  and wherein as seen in Fig 1, in the matrix arrangement of pixels 20 in the pixel array area 11, a vertical signal line 111 is arranged at each column and a drive control line, as for example a transfer control line 112, a reset control line 113, a selection control line 114 are arranged at each row. Further a reset line 115 supplying the reset voltage Vrst at each unit pixel 20 (See [0062]). 
As for claim 1 Oike teaches,  an image sensor (Fig 1, 10) comprising: 
a plurality of pixels (Fig 1, array area 11 includes a plurality of pixels; [0061]); each of the pixels  include (i) a photoconversion unit (See Fig 1, wherein the array  10 includes a plurality of pixels 20 and each pixel includes a  photodiode/photoconversion unit PD21 (See Oike [0064; 0072] that photoelectrically converts light to generate a charge; (ii) an accumulation unit that accumulates the charge generated by the photoelectric conversion unit (Fig 1, floating diffusion FD 26 (See [0066; 0072]), (iii) a transfer unit that transfers the charge generated by the photoelectric conversion unit to the accumulation unit (See Fig 1, transfer transistor 22 transfers charges generated by PD 21 into the floating diffusion 26; [0065]), and (iv) a supply unit that supplies the transfer unit with a signal to control the transfer unit (Fig 1, the supply voltage control 13 controls voltage supplied to a gate electrode of the transfer transistor 22, in the unit pixel 20 and it is understood as the supply voltage that supplies signals to help the transfer transistor to transfer charges form PD 21 into FD 26; [0073]); the supply unit is provided to correspond to each of the pixels (Fig 1, the control voltage circuit that includes a supply addresses each of the pixels as seen in Fig 1; [0080]).
	As discussed above, Oike teaches every single limitation of claim 1; therefore, claim 1 is rejected under 35 U.S.C. 102(a)(1).

Regarding Claim 16:
	As discussed above, Oike teaches, an image sensor (Fig 1, 10) comprising: 
a plurality of pixels (Fig 1, array area 11 includes a plurality of pixels; [0061]); each of the pixels  include (i) a photoconversion unit (See Fig 1, wherein the array  10 includes a plurality of pixels 20 and each pixel includes a  photodiode/photoconversion unit PD21 (See Oike [0064; 0072] that photoelectrically converts light to generate a charge; (ii) a reset unit that resets the electric charge generated by the photoelectric conversion unit (Fig 1, reset transistor 23 resets the charges generated by the PD 21 that were sent to the FD 26; See [0066; 0067]), and (iii) a supply unit that supplies the transfer unit with a signal to control the transfer unit (Fig 1, the supply voltage control 13 controls voltage supplied to a gate electrode of the transfer transistor 22, in the unit pixel 20 and it is understood as the supply voltage that supplies signals to help the transfer transistor to transfer charges form PD 21 into FD 26; [0073]), wherein the supply unit is provided to correspond to each of the pixels (Fig 1, the control voltage circuit that includes a supply addresses each of the pixels as seen in Fig 1; [0080]).
As discussed above, Oike teaches every single limitation of claim 16; therefore, claim 1 is rejected under 35 U.S.C. 102(a)(1).

Regarding Claim 20:
The rejection of claim 1 is incorporated herein. As for claim 20, Oike teaches that the CMOS image sensor can be used in a digital still camera. See [0211]).


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Yusuke Oike et al., US 2007/0096238 A1, hereinafter Oike” in view of “Yoshiaki Yakemoto”.

Regarding Claim 14:
	The rejection of claim 1 is incorporated herein. Even though, Oike teaches claim 1, Oike fails to teach or to fairly suggest an image sensor with a first and a second substrate, which in the same of endeavor is taught by Yakemoto. Yakemoto teaches a CMOS solid-state imaging device including a first substrate wherein the photodiodes are formed and a second substrate wherein the reading and other circuits are located as it is indicated in Fig 5 that shows clearly the pixel cell 30 and its separation into a first substrate with photodiodes 311-1 to 311-4 and MUX 321 and a second substrate with the memories 351-1 to 351-4, the selection circuit 361 and the vertical signal line 9. See [0051; 0052; 0053].
Therefore, it would have been obvious to the one with ordinary skills combine the Oike with the teachings of Yakemoto, at the time of invention as to obtain predictable results, by utilizing different arrangement of pixel including a first and a second substrate, that provides the user with an improved reliability of electrical connection between two substrates without requiring development of a miniaturization technique for the connecting portion (See Yakemoto [0080]]).


Allowable Subject matter
13.	Claims 4 – 13, 15, 17 - 19 are objected as being pendent to a base rejected claim. However, they would be allowable if amended into independent form including all the limitations from the claims, which they depend from.

Conclusion
14. A.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697